WALDEN, Judge,
dissenting:
In my opinion the trial court abused its discretion in refusing leave to plaintiff to amend its complaint again so as to state a cause of action against the councilmen of the City of Coconut Creek. Adams v. Knabb Turpentine Co., Inc., 435 So.2d 944 (Fla. 1st DCA 1983); Penn Cork and Closures, Inc. v. Piggyback Shippers Assoc. of Florida, Inc., 281 So.2d 46 (Fla. 3d DCA 1973). I suggest this because there was no showing that the allowance of such amendment would cause prejudice to the defendants and because plaintiffs newly-retained counsel, obviously acting in good faith, should have at least an opportunity (this would be basically the third attempt made by plaintiff) to plead a cause of action that would survive a motion to dismiss. Wack-enhut Protective Systems v. Key Biscayne Commodore Club Condominium I, Inc., 350 So.2d 1150 (Fla. 3d DCA 1977). See also Alvarez v. DeAguirre, 395 So.2d 213 (Fla. 3d DCA 1981); Penn Cork and Closures, Inc., supra.
I would reverse and remand.